Oldham, 0.,
concurring.
In my judgment the question as to whether general legislation is applicable to a particular condition rests in the sound, rather than the arbitrary, discretion of the legislature. It seems to me, that the duty of canvassing and declaring the result of the election on the proposed constitutional amendment presented a question of procedure not at that time covered by general legislation, and created an emergency sufficient to authorize special legislation, if such were necessary, for the purpose of determining the will of the people, as expressed by the -votes cast *223at the election on the amendment. I think, however, that entirely independent of the question of the regularity or irregularity of the manner in which the result of the election was ascertained, the constitution itself is self-executing, in declaring that the vote of a majority of those present and voting at the election should adopt a proposed amendment properly submitted by the legislature. It is conceded that the amendment was properly submitted; that an election was held, and that votes were cast both for and against the proposed amendment. The legislature, acting Avithin the scope of its apparent authority, attempted to and did canimss the returns of this election and, presumably, after a recount of all the votes cast for and against the amendment, declared the amendment to have been adopted. Proclamation of this result was made by the executive branch of the government. The result was and has been acquiesced in by all departments of the state government for sixteen years before the institution of the instant case; consequently, I think, we would not be justified in overturning the annex to the frameAvork of our state government attached by this constitutional amendment, short of clear and convincing proof that a majority of the voters voting at the election did not vote for the adoption of the amendment.